Title: [Diary entry: 4 October 1794]
From: Washington, George
To: 

4th. Forded the Susquehanna; nearly a mile wide, including the Island—at the lower end of wch. the road crosses it. On the Cumberland Side I found a detachment of the Philadelphia light horse ready to receive, and escort me to Carlisle 17 miles; where I arrived at about 11 Oclock. Two miles short of it, I met the Governors of Pennsylvania & New Jersey with all the Cavalry that had rendezvouzed at that place drawn up—passed them—and the Infantry of Pennsylvania before I alighted at my quarters.